Citation Nr: 1822382	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-28 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, to include as secondary to a service-connected left leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran submitted an October 2011 notice of disagreement with an October 2010 rating decision which continued a 10 percent rating for his left leg disability.  A subsequent June 2012 rating decision increased his left leg disability rating to 30 percent.  In response, in June 2012, the Veteran stated he was satisfied with the increased 30 percent rating and wished to withdraw his appeal for a further increased left leg rating.  As such, that claim is considered withdrawn and issuance of a Statement of the Case is not appropriate.

This claim was previously before the Board in August 2016.  The Board remanded the claim to afford the Veteran a VA examination.  Examinations, and addendum opinions, have been provided.  


FINDING OF FACT

The preponderance of the competent and credible evidence of record is against finding that the Veteran's acquired psychiatric disability is causally related to his service or his service-connected left leg disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder.  Specifically, he believes that his depressive disorder was caused by his service-connected left leg disability.  Alternatively, he asserts that his depressive disorder was initially manifested in service and has continued ever since.  After a careful and thorough review of the evidence of record, the Board finds that service connection is not warranted. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Depressive disorder is not a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303 (b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran is service connected for residuals of a left quadriceps muscle tear, with a 30 percent rating.

On October 3, 2011, the Veteran filed a claim of entitlement to service connection for depression and anxiety. 

On October 14, 2011, the Veteran sought VA treatment from his primary care provider for complaints of depression.  He stated he had been depressed since he was injured in service, and that at the time of his injury he was "suicidal and homicidal" but that he had not had these ideations since.  He stated he had never been treated for depression.  He noted he had undergone prostate surgery in January 2011 and had become more depressed since that surgery.  He also reported he was "forced to retire from his job of 25 years in 2003."  He was started on Paxil.  

The Veteran was provided an initial mental health assessment in December 2011.  He reported a long history of depressive symptoms, and "much of this in his mind stems from a thigh injury that he suffered in the military."  The Veteran stated he was an athlete prior to the injury and he was never able to recover the strength he had previously appreciated.  He stated that he "originally suffered depressive symptoms at the time of the injury and in the months and years after."  He reported contemplating suicide once, but he did not act on this thought and did not report it to anyone as he was embarrassed.  He felt his depression worsened a few years ago after losing his job with Progress Energy.  He reported depression most days, with tearfulness.  He had a lot of fatigue and poor motivation, which lead to isolation at home.  He stated he was anxious about financial problems but does not believe his anxiety would be bad if he were to fix his stressors.  Several possible organic causes of his fatigue were ruled out, but he reported symptoms of possible sleep apnea, and agreed to a sleep study.  Regarding his occupation, he noted he worked for Progress Energy for 25 years, but was demoted and eventually "bought out" in 2005.  "He felt his career came to an end due to race."  His past violent history notation was that he was shot by a woman over a dispute regarding a parking space when he was 23 years old.  On mental status evaluation, the Veteran reported that his mood was "down" and his affect was reactive and congruent with some appropriate tearfulness.  He was diagnosed with major depression, recurrent, moderate.  His psychosocial stressors were listed as "leg pain/disability, financial, loss of job."  He was started on a new medication due to his fatigue.  A pain assessment of his left leg included his assessment of the pain as a level 5 out of 10.  A list of the Veteran's medical problems included hip pain, diabetes mellitus, gout, degenerative joint disease, hypertension and benign hypertrophy of the prostate.

In May 2012, the Veteran reported to VA mental health providers that he had "more energy," but that he could not do as much as he wanted due to his leg.  He reported the change in medication improved his energy and motivation, but he felt limited by his left leg pain.  "In other words, he feels better mentally but feels limited physically."  It was noted that he had not refilled his medication, and he stated he felt better on the medication but had increased depressive symptoms after he "ran out."  

The Agency of Original Jurisdiction (AOJ) denied the Veteran's claim of entitlement to service connection for a psychiatric disorder in May 2012.  The Veteran submitted a timely notice of disagreement in June 2012.  A statement of the case (SOC) was issued in July 2014, and continued the denial of the Veteran's claim.

In August 2014, the Veteran submitted a substantive appeal.  He provided a statement alleging that he did not know he had depression until 2011.  He stated that he did not realize he had a problem until his primary care provider sent him to see a mental health provider.  The Board notes that VA treatment records show that the Veteran reported to his primary care physician that he had depression since service a week after he filed a claim for service connection for depression and anxiety.  His primary care provider then referred him to VA mental health based on his (the Veteran's) report of ongoing depression.  The Veteran additionally reported the psychiatric medication he was placed on made him feel "out of his head," so he stopped taking the medication and stopped seeing the mental health care provider.  He stated he had "no idea what depression was until" he saw the mental health provider, but that "the fact is it [went as] far back [as] when [he] had [his] left leg or thigh operated on [while] on duty."  He felt that his thigh was "butchered" and that he was not the "same as a whole man."  He worried he would not be able to make a living, but that "the next thing [he] knew, [he] was put on active duty."  He stated he was dragging his leg at that time, but he was "finally discharged."  He noted he had several jobs after service, but his "leg had no strength."  He felt sorry for himself at that time, but then he found an engineering job for a power company.  He noted that he was not able to climb poles, however.  He noted that VA provided an initial 10 percent rating for his left leg in the 1970s, but that his leg worsened and a few years ago his rating was raised to 30 percent.  "So you wonder why was I depressed or should I say disappointed."  He noted he had served his country to the best of his ability.  He also noted that he knew veterans (classmates, cousins, VFW comrades, and church members) who "received 50 percent or better" combined ratings, and that these veterans "look and get around better" than him.  As such, he felt he deserved a higher rating.

The Board notes that the Veteran's service treatment records are incomplete.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The available service treatment records show that the Veteran was hospitalized from November 1969 to January 1970 for a rupture of the left rectus femoris muscle.  He returned to duty in February 1970.  He was discharged from service in April 1970.  The Veteran's DD 214 lists his reason for discharge was reduction in authorized strength.  He was discharged after release from active duty and transfer to Naval Reserve.  

The April 1970 separation medical evaluation is contained in the record and noted the Veteran had a normal psychiatric evaluation.  A corresponding separation medical history is not contained in the record, and is presumed lost.

An August 1970 VA examination included a history of the Veteran's left leg injury.  The section labeled "Psychiatric and Personality" was left blank.  Other portions of the examination report which did not directly relate to the Veteran's left leg injury claim were completed.  As such, the blank psychiatric section indicates that the Veteran did not have any objectively observable psychiatric symptoms during the evaluation and that he did not voice any psychiatric complaints at that time.

The Veteran was afforded VA examinations related to his left leg injury in July 2010 and February 2011.  During these examinations, the Veteran reported left quadriceps pain, especially with walking, and that the muscle easily fatigued.  He reported treating his pain with over-the-counter medications.  During the 2010 examination, he stated that his employment with the power company was impacted due to his left leg condition, and he was changed over to an engineering desk job.  He stated he retired.  During the 2011 examination, the Veteran reported pain and spasm in the left thigh muscle.  He "retired from an electric company three years ago and ha[d] not worked since."  When he was working his "pain was present but did not limit his ability to be employed."  His activities of daily living were "also universally affected.  Whenever he [was] weightbearing, the pain [was] present and he is right-extremity dominant per his report."  During testing there was no objective evidence of pain on range of motion.  Neither the 2010 nor 2011 examination report included any report of psychiatric symptoms, complaints, or notations.

A July 2010 physical therapy record noted that the Veteran retired in 2003 from a power company.  He was an engineer and his left leg kept him from doing power line work.  After he retired he tried to do some irrigation work, but it was too vigorous for him.  He was noted to be diabetic, and needed to walk to help with his disease.  He was able to walk a mile or two and then his left hips would start to hurt and his left "quadriceps gets jumpy."  He stated he could ride/sit in a car for about 100 miles, after which "his bottom hurts and sometimes his [left leg] goes 'numb' and he has to get up and make it work to bring it back."  He was able to ambulate independently without assistive device, but he had a wide base and short stride.  He did not appear to be in "distress" during the physical therapy treatment.

Following the Board remand, the Veteran was afforded a VA examination in November 2016.  He was noted to have a diagnosis of unspecified depressive disorder.  The Veteran was raised by his aunt and uncle.  He reported his mother had six children during her marriage, but that her husband was not the Veteran's father.  It had always bothered the Veteran that he did not know who his father was.  The aunt and uncle who raised him passed away in 1983 and 1994, respectively.  His mother died in 2014.  He had a normal educational background and no difficulties with school.  He denied disciplinary problems in service, and he stated he did not serve in combat.  He was married with three grown children.  Regarding "activities and leisure pursuits" the Veteran replied that he would "draw blue prints, additions," he would go out to eat, go to the movies, and "light up Ocala."  He stated he previously worked delivering flowers and irrigation parts, but he stopped working completely after he received Social Security income payments.  He also reported his history of working for a power company for 25 years, with retirement in 2003.  He noted he first received psychiatric care in 2011.  He was not receiving any treatment for a mental disorder, to include therapy, at the time of the examination.  He reported symptoms of depressed mood and chronic sleep impairment.  He reported being shot in the abdomen by a woman when he was 23 years old (roughly 1973).  They were in a dispute regarding driving.  She served five years in prison for shooting him.  When describing this incident the Veteran "denied feeling depressed.  However, the veteran look[ed] sad."  When asked about crying spells, he stated "sometimes" but that he had not had any in the past month.  However, the Veteran became tearful at this point.  He stated he wanted to "walk to lose weight, but he couldn't due to his leg."  He reported some guilty feelings, with his example of a "dumb thing" from his past being that he was unfaithful to his wife.  However, they stayed together.  He also wondered how he could have avoided the confrontation that ended with the woman shooting him.  He did have some happy moments, and his grandchildren brought joy to his life.  

After reviewing the claims file, the examiner opined that it was less likely than not that the Veteran's depressive disorder was related to or aggravated by his service-connected residuals of a left quadriceps muscle tear.  The examiner's rationale was that the Veteran had other psychosocial issues playing a role in his depression, including not know who his biological father is, and suffering the death of his aunt and uncle who raised him, as well as the death of his biological mother.  The examiner also noted that the Veteran was able to work for a power company for 25 years until retirement.  She also cited his feelings of guilt over infidelity and a physical altercation at age 23 resulting in being shot in the abdomen.  She noted that the Veteran worked making deliveries after his retirement from the power company, and only stopped working completely after he received his Social Security income at age 62.

In November 2016, the examiner provided an addendum opinion that it was less likely than not that the Veteran's depressive disorder had its clinical onset during active service or was otherwise related to his service.  She reviewed the electronic record and noted that there was no objective evidence that his depression began during or was otherwise related to service.  She noted that he was shot in the abdomen after service, and had multiple medical complications related to his non-military stressors, "as well as other psychosocial stressors (marital problems, etc)."  She noted that available medical records showed that he was first diagnosed with depression several years after military service.

An additional addendum opinion was requested as the examiner failed to discuss the Veteran's May 2015 brief that he was depressed due to his quadriceps condition and a July 2010 physical therapy note that his left leg pain prevented him from working.  The prior examiner was unavailable, so the addendum opinion was provided by a different VA provider after a review of the records.  The VA psychologist noted the Veteran's assertion that his leg pain caused him problems with employment and was a major concern for him.  The VA psychologist noted that "all attributions are considered biased" and indicated the Veteran's seeking service connection for a psychiatric disorder was "for financial gain."  The evaluator also noted that the evidence did not support that his medical condition caused his depression as he did not bring up depression until 2011 and his injury occurred in 1969.  The psychologist noted that if the Veteran had become depressed in reaction to his injury in 1969, the depression would have "happened early on and probably would [have been] situational and short-lived."  The psychologist noted that there was no objective medical evidence that the Veteran developed depressive disorder due to this injury.  Additionally, the psychologist noted that the records indicated that his left leg injury did not cause employment functional impairment as he was employed with a power company for 25 years.  There were also inconsistencies in the records regarding why his employment ended.  Some records indicated retirement, another that he was "bought out," and the indication that his demotion was racially-motivated.  

The VA psychologist noted that a mood disorder due to "a general medical condition must fulfill the criterion that the symptoms be directly produced by physiological mechanisms of the illness itself, not simply by an emotional reaction to having the illness."  A known pathological mechanism that can explain the development of the mood symptoms in physiological terms argues strongly in favor of a causal relationship.  The evaluator provided the examples of multiple sclerosis affecting many areas of the brain or endocrine disorders such as hypothyroidism.  The psychologist noted that the Veteran had numerous psychosocial stressors over the years, including being shot in the abdomen after service.  He was noted to have medical complications from being shot in the abdomen, but that he did not attribute his depression to these other medical complications.  The psychologist who provided the addendum opinion noted his agreement with the prior examiner's negative opinion.

As the Veteran reported in 2014 that he had stopped seeking VA psychiatric care and did not wish to take any medication for his depressive disorder, the Board will not remand the claim for ongoing treatment records.  The Veteran has indicated that he is not receiving ongoing treatment for his depressive disorder.

In adjudicating a claim, the Board must assess the competency and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Here, the Board finds the Veteran's assertions of ongoing depressive symptoms from service to the present, and psychiatric symptoms directly produced by his left leg disability, to be less than credible.  The Veteran did not report psychiatric symptoms on his separation medical evaluation or during a VA examination related to his left leg in August 1970.  Indeed, he did not report depressive symptoms to a medical care provider until the week after he filed a claim for service connection for depression and anxiety.  Additionally, on his substantive appeal, the Veteran stated he did not know what depression was until his primary care provider referred him to a VA mental health provider.  Obviously, the Veteran filed a claim for depression and anxiety prior to telling his primary care provider that he had depressive symptoms.  VA treatment records included that the Veteran informed his primary care provider that he had depressive symptoms since service, although he alleged on his substantive appeal that he was informed that his symptoms were "depression" by his primary care physician.  As noted by the 2016 VA psychologist in the addendum opinion, the Veteran also provided several statements regarding the cause of his retirement from the power company.  He related the same story that he could not keep up with climbing power lines due to his leg to several providers, which would indicate that his left leg did result in his changing of work duties from someone who worked on power lines to a desk job.  However, he reported that he was forced to retire due to his left leg disability, that he was "bought out," and that he suffered a racially-motivated demotion which eventually lead to his retirement.  One statement also indicated that the power company changed ownership, which played some role in his retirement as well.  Given all of the above, it is difficult for the Board find that the Veteran's statements that his depressive symptoms were caused by his left leg symptoms are credible.  

The record contains a 2016 VA examination and two addendum opinions.  The board finds that the examination, with addendums, is adequate for determining the service connection claim.  The initial examiner interviewed the Veteran and reviewed his claims file before rendering negative medical opinions.  She also supported her opinions with an adequate rationale.  The addendum opinions were similarly supported with explanations.  As the psychologists' noted, the available service treatment records did not include complaints related to psychiatric symptoms.  The Board notes that his August 1970 VA examination similarly did not include complaint of psychiatric symptoms.  In roughly 1973, the Veteran was in an altercation with a stranger over a parking space or driving, and she shot the Veteran in the abdomen.  The VA examiners indicated that the Veteran had medical complications related to this wounding.  The 2016 examiner also noted that the Veteran appeared "sad" when describing this injury and the fact that the woman served five years in jail for shooting him.  Again, the Veteran did not seek psychiatric treatment for any depressive symptoms from 1969 (when the injury occurred) until October 2011 (after he filed a claim for service connection).  The VA psychologists' noted that if he had suffered depression in service, or as a result of his left leg injury, the symptoms would have begun prior to 2011.  The second VA psychologist noted that that a mood disorder due to "a general medical condition must fulfill the criterion that the symptoms be directly produced by physiological mechanisms of the illness itself, not simply by an emotional reaction to having the illness."  

Lastly, the Board notes that the Veteran has expressed that he was "depressed" or "disappointed" and angered by the way that VA treated his left leg injury and disability ratings.  In his 2014 statement, the Veteran noted that VA had only provided him with a 10 percent rating from 1970 to 2010 for his left leg despite the severity of the injury he suffered in service.  He also cited examples of other veterans he knew who received more in disability compensation from VA, despite them seemingly being less disabled.  He expressed that he was "depressed" and "disappointed" with the rating he had received for his leg for 30 years.  In a November 2010 statement related to his claim for an increased rating for his left leg, the Veteran noted that he was "angry and hurt" when he was discharged from service in 1970 with an injured left leg.  He noted that he had been worried about finding employment due to his leg, but that he had been able to work for a power company for 25 years.  He expressed feeling mistreated by VA during the process of trying to get an increased rating for his left leg injury and that he felt hurt and disappointed by his interactions with VA.  Certainly, the VA claims and appeals process can be frustrating and disappointing, particularly for Veterans who feel that they were underrated for their disability for a number of years, as is the case here.  However, depression, disappointment, and anger that occur in the claims process would not meet the criterion described by the 2016 psychologist that the depressive symptoms be directly produced by physiological mechanisms of the illness (leg injury) itself.  The Veteran is describing an emotional reaction to having a left leg disability that he feels was improperly rated by VA and the frustration and disappointment he felt in relation to how his left leg was rated.  

Based on the medical and lay evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


